Case 2:17-cv-07639-SJO-KS Document 669-9 Filed 02/09/20 Page 1 of 3 Page ID
                                #:32666




                   EXHIBIT 18
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
      Case 2:17-cv-07639-SJO-KS Document 669-9 Filed 02/09/20 Page 2 of 3 Page ID
  Message
                                      #:32667




  -------- Original message --------
  From: Dr Arie Belldegrun <arie@belldegrun.com>
  Date: 02/07/2014 4:58 AM (GMT-08:00)
  To: Keith Nolop <KNolop@kitepharma.com>
  Cc: Arie Belldegrun <arie@kitepharma.com>,Cynthia Butitta <CButitta@kitepharma.com>,Margo Roberts
  <M Roberts@kitepharma.com>
  Subject: Re: documents received from NCI


  Good job!! Greatly appreciated.

  Cindy and I are continuing our marathon! similar to JPM days, but with the big guns of Wall Street and Boston. No
  change in the level of success but the competition is heating up. We find ourselves presenting an hour....after Juno. We
  are now being grouped, compared, and evaluated side by side. So far so good but being first is the name of the game for
  us!!!! We need to improve our corporate presentation to reflect it. Give it a shot and let's discuss Monday.

  For desert , we had yesterday a meeting at Novartis headquarters in Boston. Played it well!!

  More to come...

  Arie

  Sent from my iPad

  On Feb 6, 2014, at 9:57 PM, Keith Nolop <KNolop@kitepharma.com> wrote:

          Meg just committed to Kite. The crisis is over.


          -------- Original message --------
          From: Meg Marshall <MMarshall@kitepharma.com>
          Date: 02/06/2014 6:07 PM (GMT-08:00)
          To: Adrian Bot <ABot@kitepharma.com>,Arie Belldegrun <arie(a),kitepharma.com>,Cynthia
          Butitta <CButitta@kitepharma.com>,Marc Better <MBetter(w.kitepharma.com>,Margo Roberts
          <MRoberts@kitephanna.com>,Keith Nolop <KNolop@kitepharma.com>,Rizwana Sproule
          <RSprou1e@kitepharrna.com>,Prentice Curry <PCurry@kitepharma.com>,Linda Strause
          <strause@grnail.com>
          Subject: documents received from NCI


          I placed the following documents:
                                                                                 Plaintiffs' Trial Exhibit


                                                                                    PX0016
ATTORNEYS' EYES ONLY                                                                                              Kite-0007617
                                                                                  Case No. 2:17-cv-07639 SJO-KS
                                                        PX0016.1
      Case 2:17-cv-07639-SJO-KS Document 669-9 Filed 02/09/20 Page 3 of 3 Page ID
                                      #:32668
        in the DRAGON folder on Shared Drive:
             • Protocol Amendment Q (WORD)
        In the Regulatory Drive; NCI IND13871 folder:
             • Annual Report BB- IND 13871, which includes COAs (January 6, 2013 to December 2, 2013);
                 (New information since the last annual report submission is highlighted)- R:\CD19\ NCI IND
                 13871
        In the Clinical Drive:
             • Continuing Review Jan 2014- Z:\CD19 CAR\ Surgery Branch CD19 Trial\Continuing Review
             • Additional path reports- Z:\CD19 CAR\ Surgery Branch CD19 Trial\PATHOLOGY REPORTS for
                 CD19
        Meg

                   /-\nn !Vlarshall. hP C [) c
        t>enlor [)lrcctor: c:Jinlca!
                        inc.
        2225 c:o!orDdo /\venue




        mmarshall@kitepharma.com
        www.kitepharma.com




ATTORNEYS' EYES ONLY                                                                                          Kite-0007618
                                                     PX0016.2
